Bigelow, C. J.
This demurrer is well taken. The plaintiffs do not set out in their bill any facts which show that they have the slightest interest in the decree of the court of insolvency appointing a new assignee, which they seek to set aside. On the contrary, the averments of the bill show conclusively that their testator had in his lifetime finally settled and closed his account as assignee; that it had been approved and allowed by the judge of insolvency, and that a dividend had been declared and ordered to be paid, to the full amount of all the assets in his hands, which had been fully paid by him to the creditors entitled thereto. If this be so, then it is very clear that the appointment of a new assignee can in no way operate upon .the rights or interests of those who are entitled to the estate of the plaintiffs’ testator, which is in their hands for settlement and distribution. Certainly it does not appear that any vested right or pecuniary interest of the plaintiffs, or of those whom they represent, will be divested or in any degree injuriously affected by the adjudication of which they complain. It does not even appear tho any possible contingent or remote right or interest belonging to fcheir testator’s estate can be touched by the e'ection of a neve *199assignee, as set forth in the bill. Clearly, then, the plaintiffs can in no sense be deemed to be “ a party aggrieved,” or entitled to maintain this bill under Gen. Sts. c. 118, § 16. Merriam v. Sewall, 8 Gray, 316, 320.
It was suggested that the plaintiffs might have a claim for ¡relief on the ground that the new assignee would be authorized to call on them for the books, papers and vouchers in their hands relating to the estate of the insolvent which had come to them from their testator. Be it so; but such a claim by the new assignee would furnish no ground for the interference of this court to set aside the adjudication of the insolvent court appointing such assignee. So far as the books, papers and vouchers related solely to the estate of the insolvent, the proper legal custody of them would be with the new assignee, unless good reason was shown for not surrendering them to him. If the books or papers related to other matters, not connected with the estate of the insolvent, so that the plaintiffs might still have a right to retain them in their possession, there certainly is no good reason for refusing the new assignee free access to such portions as relate to the property and assets of the insolvent. In either aspect, the appointment of a new assignee could only occasion the plaintiffs some slight inconvenience, which would afford no sufficient ground for the interference of this court in the manner prayed for by the plaintiffs.

Bill dismissed with costs.